TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00435-CR



                                  Gerardo Perez, Appellant

                                               v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
     NO. D-1-DC-09-904099, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Gerardo Perez filed a motion requesting that his appeal be dismissed. See

Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Appellant’s Motion

Filed: November 19, 2010

Do Not Publish